DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to Amendment 
   This office action is responsive to amendment filed on 07/14/2022. The Examiner has acknowledged the amendments to Claims 13,  24 and 26. Claims 13, and 15-33 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on July 14th, 2022 have been entered and carefully considered. 
Applicant's arguments filed on July 14th, 2022 with respect to claims 13 and 15-33 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US 20190354922; hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig).
 
With respect to claims 13 and 24, Berti teaches a method for a communication between an application and a machine in a production, using a digital twin of the machine (Berti, see FIG. 2 and page 6, lines 22-26), the method comprising the following steps: 
generating descriptive data that include properties of digital data of the machine based on a descriptive meta model (Berti et al.  FIG. 2 and page 6, lines 22-40, an electronic representation for a physical piece of equipment, e.g., an earth mover or a diesel generator. The digital representation or digital twin record is generated by the manufacturer and is populated with the relevant asset information(i.e. equivalent to properties of digital data). The relevant Encryption Key is passed to trusted participants in blockchain ('BC"). The digital representation is then propagated through a blockchain network as the asset is released to a distributor, dealer, equipment reseller, or otherwise placed in commerce or use. Original asset digital representation data may include, equipment description, serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like(i.e. equivalent to properties of digital data));
producing communication information(Berti, see page 3, lines 25-35,  a computerized system for ensuring integrity of an asset digital representation, said system creating and using an electronic asset, part, and maintenance data file using encryption technology to record and maintain asset, part and maintenance information, said system comprising (a) at least one computer server; (b) a plurality of terminals (I.e., equivalent to communications information which includes interface information and communications protocols that allows for the exchange of digital data. Therefore, this communication information is added to registry process ), each of said plurality of terminals being associated with at least one of a plurality of agents along said digital representation; (c) a software application operating on said at least one computer server; wherein said at least one computer server operates a methodology comprising the steps of (i) registering each of said plurality of agents within said software application
combining the descriptive data, the communication information, and a designation of the machine (Berti, see page 3, lines 25-3,  a computerized system for ensuring integrity of an asset digital representation, said system creating and using an electronic asset, part, and maintenance data file using encryption technology to record and maintain asset, part and maintenance information, said system comprising (a) at least one computer server; (b) a plurality of terminals (I.e., equivalent to communications information which includes interface information and communications protocols that allows for the exchange of digital data. Therefore, this communication information is added to registry process ), each of said plurality of terminals being associated with at least one of a plurality of agents along said digital representation (i.e., it is interpreted that digital representation/ digital twin is being creating  by combing the electronic asset, part, and maintenance data,  maintain asset, part and maintenance information, said system comprising  at least one computer server; and  a plurality of terminals to in creating digital twin and added to index or registry as part of the initial registrant's process). Page 5, lines 99-103, further disclose the electronic asset, part, and maintenance log provides a means for, and is used to record each change made to the asset, part, and maintenance of an asset, change history, including recordation of the specifications and identity (e.g., serial number(s)) of each asset in the system (i.e. descriptive data). Tracking of the total log entries of the asset to identify if any updates or changes that have occurred on the asset(i.e. the communication information). As part of the initial registrant's (e.g., a product manufacturer) registration, and to initiate a blockchain custody log, a description of the product or asset (i.e. descriptive data) must be provided or registered. This initial custody record includes a description of the asset, and any applicable identifying information, including make, model, configuration, bill of material, diagrams, images, specifications and parts associated with the equipment (i.e. a designation of the machine)), 
 storing the combination in a registry  to create the digital twin (Berti, see page 2 lines 27-32, changes are made to the configuration of the equipment, possibly by dealers prior to selling the equipment to a customer are recorded electronically and stored as part of the digital representation of the asset. Over time, maintenance is performed on an asset that affects the overall condition and operating status of an asset, including adding and removing parts, which changes are recorded electronically and stored as part of the digital representation of the asset); and 
Berti yet fails to explicitly disclose reading out, by the application, information from the registry, wherein the information read out by the application from the registry provides the application with all information required for carrying out a data exchange with the machine using the digital twin; and
 using, by the application, the read out information for the data exchange with the machine using the digital twin.
However, Ludwig discloses reading out, by the application, information from the registry, wherein the information read out by the application from the registry provides the application with all information required for carrying out a data exchange with the machine using the digital twin (Ludwig, see paragraphs [0005-0010], method for using digital twins to interact with physical objects in an automation system includes a computing device receiving a request to modify a state of a physical device in the automation system and retrieving (i.e., interpreted as equivalent to read out ) a digital twin corresponding to the physical device from a registry. Paragraphs [0027-0030, 0040] further discloses the registry may maintain address information (i.e., interpreted as equivalent to information from the registry where the application access to read out information from) for a collection of objects representing the digital twins of the physical assets. FIG. 5, at step 510, the computing device retrieves a digital twin corresponding to the physical device from a registry); and
 using, by the application, the read out information for the data exchange with the machine using the digital twin (Ludwig, see FIG. 3C and paragraphs[0030-0033], the registry can be populated with a new digital twin as introduced into the system. Here, the digital twin is created and stored locally on the train car's controller. The availability of the digital twin is communicated to the HMI.  In FIG. 3C, the registry only needs to record basic information indicating that a train car digital twin is available and can be communicated with via a particular device or a particular address on the network. FIG. 5 and paragraphs [0040-0045], further discloses at step 510, the computing device retrieves a digital twin corresponding to the physical device from a registry. The digital twin is an object instantiated from an object oriented class. At step 515, the computing device determines a function implemented by the digital twin that corresponds to the state in the request. The function is implemented using process image data stored on a controller coupled to the physical device).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti with the teaching of Ludwig provide the method for using digital twins to interact with physical objects in an automation system, and  retrieving, by the computing device, a digital twin corresponding to the physical device from a registry. In doing so,  The system allows efficient communication with a process image of each controller to improve overall efficiency of the system. The system reduces complexity of basic function requests through abstraction. The system utilizes process image data within the controllers to access real world objects,  where the combination of elements according to known methods would yield a predictable result (Ludwig, paragraphs [0001, 0003, 0004, 0020]).

With respect to claim 14-Canceled.  

With respect to claim 19, Berti-Ludwig teaches the method, wherein the communication information indicates interfaces and communication protocols of the digital twin (Berti, see page 5, lines 9-20, page 6, lines 40-44, page 7, lines 1-2, the agent may be provided access credentials to an application that may be accessed over the internet or some other communication network. The client application(i.e.  via interfaces) validates the agent connections and relays transactions (e.g., maintenance performed) from each agent to the blockchain. The digital representation may be updated to reflect operating condition and history data, e.g., operating condition, date of reported condition, etc. Operating condition data or any other relevant data disclosed herein may be captured and reported automatically by wired sensors or via sensors over wireless protocols (i.e. equivalent to communication protocols).)

With respect to claim 22, Berti-Ludwig teaches the method, wherein the descriptive data are taken from a catalog including types of descriptive data (Berti , see FIGS. 1, 2 and page 6, lines 9-42, FIG. 1 is a system overview illustration showing system elements in the creation of the electronic
representation of the asset and the ongoing events that occur documented in a process flow. With
reference to FIG. 1, an electronic representation of an asset is generated and updated throughout the
lifecycle of the asset. Over the lifecycle of the asset, contributors to the electronic representation
include the manufacturer, distributor, dealer, owner, manufacturer maintenance service (i.e. manual  or catalog), and the like. The initial representation is typically generated by the manufacturer and is published along with placement of the asset into the stream of commerce. FIG. 2, an electronic representation for a physical piece of equipment, … Original asset digital representation data may include, equipment description(i.e. manual  or catalog), serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like).

With respect to claim 23, Berti-Ludwig teaches the method, wherein the digital twin has a multitude of descriptive data, the multitude of descriptive data being taken from a catalog of groups of descriptive data (Berti , see page 5, lines 99-103, the electronic asset, part, and maintenance log provides a means for, and is used to record each change made to the asset, part, and maintenance of an asset, change history, including recordation of the specifications and identity (e.g., serial number(s)) of each asset in the system (i.e. descriptive data). Tracking of the total log entries of the asset to identify if any updates or changes that have occurred on the asset(i.e. the communication information). As part of the initial registrant's (e.g., a product manufacturer) registration, and to initiate a blockchain custody log, a description of the product or asset (i.e. descriptive data) must be provided or registered. Original asset digital representation data may include, equipment description(i.e. manual  or catalog), serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like).
Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US 20190354922; hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig) further in view of Milev (US20190258747 hereinafter Milev).

With respect to claim 15, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein sensor values of the machine, or state changes of the machine, or diagnostic data of the machine are transmitted by the digital data to the application, or control data are transmitted from the application to the machine in the production. 
However, Milev discloses wherein sensor values of the machine (Milev, see paragraphs [0023, 0035] Assets may be outfitted with one or more sensors (e.g., physical sensors, virtual sensors, etc.) configured to monitor respective operations or conditions of the asset and the environment in which the asset operates. Data from the sensors can be recorded or transmitted to a cloud-based or other remote computing environment), or 
state changes of the machine(Milev, see paragraphs [0006-0007, 0029, 0047] a computer-implemented method may include one or more of receiving a query input from a user via a user device, the query input comprising a request for information from a digital twin executing on a host platform, identifying context of the digital twin that is associated with the query input, the context comprising information that is unique to an operating state of the digital twin, determining a response to the query input based on the identified context that is unique to the operating state of the digital twin, and outputting the determined response from the digital twin via a communication channel that is capable of being received by the user), or
 diagnostic data of the machine are transmitted by the digital data to the application, or
 control data are transmitted from the application to the machine in the production (Milev, see paragraphs [0035-0036, 0051] system, enterprise, or global computing infrastructure that can be optimized for industrial data workloads, secure data communication, and compliance with regulatory requirements. The cloud platform 120 may include a database management system (DBMS) for creating, monitoring, and controlling access to data in a database coupled to or included within the cloud platform 120. The cloud platform 120 can also include services that developers can use to build or test industrial or manufacturing-based applications and services to implement IoT applications that interact with assets 110. Claim 9 further discloses control the output to output one or more of a graph or a chart to a display to visually represent the operating characteristic of the digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti-Ludwig with the teaching of Milev provide the method computing system for interactive digital twin for simulating operation of asset, comprises processor to receive query input via communication network from user device, and query input has request for information about sensor values of the machine, or state changes of the machine, or diagnostic data from digital twin executing on host platform. Thus, the rise of inexpensive cloud computing, increasing sensor capabilities, and decreasing sensor costs, as well as proliferation of mobile technologies, have created opportunities for creating novel industrial and healthcare based assets with improved sensing technology and which are capable of transmitting data is being distributed throughout a network, where the combination of elements according to known methods would yield a predictable result (Milev, paragraphs [0002, 0005]).

With respect to claim 16, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein the descriptive meta model indicates general characteristics for the properties of the digital data.
However, Milev discloses wherein the descriptive meta model indicates general characteristics for the properties of the digital data (Milev, see paragraphs [0017-0022, 0031] the interactive digital twin may receive a query about an issue of an asset being modeled by the interactive digital twin and generate an answer based on context modeled by the digital twin. In addition, the interactive digital twin is capable of communicating with other digital twins to therefore learn from and identify similar operating patterns and issues in other assets. The concept of a digital twin is well known, but prior digital twin technologies have focused on physics based modeling and machine learning analytics to create operational twins.  The interactive digital twin may be used to virtually represent an operating characteristic of the assets 110. The interactive digital twin may also generate context associated with the operation of the asset 110 and communicate with a user and provide the context).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti-Ludwig with the teaching of Milev provide the method computing system for interactive digital twin for simulating operation of asset, comprises processor to receive query input via communication network from user device, and query input has request for information about descriptive meta model indicates general characteristics from digital twin executing on host platform. Thus, the rise of inexpensive cloud computing, increasing sensor capabilities, and decreasing sensor costs, as well as proliferation of mobile technologies, have created opportunities for creating novel industrial and healthcare based assets with improved sensing technology and which are capable of transmitting data is being distributed throughout a network, where the combination of elements according to known methods would yield a predictable result (Milev, paragraphs [0002, 0005]).

With respect to claim 17, Berti-Ludwig-Milev teaches the method, wherein the general characteristics denote the properties of the digital data with regard to a semantic interpretability, or a sequence (Milev, see paragraphs [0041-0042] FIG. 3 illustrates a communication sequence 300 between a user 310 (e.g., user system) and an interactive digital twin 320 in accordance with an example embodiment. Ordinarily, a digital twin would display a simulated model of an asset and one or more analytics would analyze data coming from the asset. The analyzed data may be output in the form of tables, charts, graphs, etc.), or
 a time (Milev, see paragraphs [0022, 0028-0029, 0032] the context may be determined based on knowledge that is acquired from the asset (or the digital twin of the asset) and that is accumulated over time), or 
a time period (Milev, see paragraphs [0039] the other digital twin 230 may be hosted by the host platform 220 or it may be hosted by another platform and may communicate with the host platform 220 via a network. The other digital twin 230 may have one or more attributes in common with the interactive digital twin 222 such as period of time, a fleet number, a type, a usage, a class of service, a client, or the like. Operating conditions of the asset over a predetermined period of time, and the like), or 
a permissible value range, or a measure to be applied, or a unit of measurement, or a data structure, or significance of the digital data with regard to the machine.

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US provisional application 62/589,222hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig) further in view of Martinez Canedo et al. (US 20200090085 hereinafter Martinez Canedo).

With respect to claim 18, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein specific properties of the machine are denoted by the descriptive meta model by additional special characteristics.   
However, Martinez Canedo discloses wherein specific properties of the machine are denoted by the descriptive meta model by additional special characteristics (Martinez Canedo, see paragraph [0030] FIG. 5, each digital twins (DT) also includes a simulation model (SM). The SM may be provided, for example, by an Original Equipment Manufacturer (OEM) or control engineer. Additionally, although only one SM is shown in FIG. 5, it should be understood that a DT may have multiple SMs associated with it. The exact implementation of each SM will vary, depending the specific characteristics of the DT. Then, once further information is received on the make and model of the vehicle, the vehicle model can be replaced with a model that is specific to the features and characteristics of the particular vehicle being modeled).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Berti-Ludwig with the teaching of Martinez Canedo provide the system for managing digital twins (DT). DT captures the object's characteristics from design, engineering, production, operation, service, maintenance, and end of life. To provide manufacturers with a detailed view of relationships between various real world physical devices and other entities (e.g. humans). Using the DTG paradigm, designers, manufacturers, and maintenance providers can interact with each other for better quality products and more effective maintenance results. The digital twin is used to create a digital counterpart of an object that is used to identify opportunities to increase objects efficiency, where the combination of elements according to known methods would yield a predictable result (Martinez Canedo, paragraphs [0003-0005]).

With respect to claim 20, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein the interfaces indicate addresses for an exchange of digital data of the digital twin.
However, Martinez Canedo discloses wherein the interfaces indicate addresses for an exchange of digital data of the digital twin (Martinez Canedo, see paragraphs [0026, 0031, 0041] the Mobile Device Client API 515B provides a web-based interface such that mobile devices can communicate with the DTR 515A using a web service. In other embodiments, the Mobile Device Client API 515B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor Client API 515C provides an interface for sensors co-located with the physical entities in the DTG being monitored (e.g., on, in, or near the machines). As with the Mobile Device Client API 515B, the Smart Sensor Client API 515C may be implemented using a generic interface (e.g., a simple web-based messaging system) or a more specialized interface may be customized to meet the monitoring demands of the DTR. For example, the Smart Sensor Client API 515C may be implemented to support a messaging protocol such as the User Datagram Protocol (UDP), Transmission Control Protocol (TCP), or HTTP)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of  Berti-Ludwig with the teaching of Martinez Canedo provide the system for managing digital twins. (DT). DT captures the object's characteristics from design, engineering, production, operation, service, maintenance, and end of life. To provide manufacturers with a detailed view of relationships between various real world physical devices and other entities (e.g. humans). Using the DTG paradigm, designers, manufacturers, and maintenance providers can interact with each other for better quality products and more effective maintenance results. The digital twin is used to create a digital counterpart of an object that is used to identify opportunities to increase objects efficiency, where the combination of elements according to known methods would yield a predictable result (Martinez Canedo, paragraphs [0003-0005]).

With respect to claim 21, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein the communication protocols indicate methods for communication with the interfaces.
However, Martinez Canedo discloses wherein the communication protocols indicate methods for communication with the interfaces(Martinez Canedo, see paragraphs [0026, 0031] FIG. 4 a system 400 implementing a three-layer DTG architecture, as utilized in some embodiments of the present invention. This system 400 is conceptually partitioned into device operating within Cloud 405 and Internet of Things (IoT) Devices 410. Here, Cloud 405 includes the DTG software residing within a computer data center. The IoT Devices 410 may comprise, for example, single chip computers, smart phones, mobile devices, sensors, etc., capable of communicating with remote computers via the Hypertext Transfer Protocol (HTTP) protocols. As with the Mobile Device Client API 515B, the Smart Sensor Client API 515C may be implemented using a generic interface (e.g., a simple web-based messaging system) or a more specialized interface may be customized to meet the monitoring demands of the DTR. For example, the Smart Sensor Client API 515C may be implemented to support a messaging protocol such as the User Datagram Protocol (UDP), Transmission Control Protocol (TCP), or HTTP)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Berti-Ludwig with the teaching of Martinez-Canedo provide the system for managing digital twins. (DT). DT captures the object's characteristics from design, engineering, production, operation, service, maintenance, and end of life. To provide manufacturers with a detailed view of relationships between various real world physical devices and other entities (e.g. humans). Using the DTG paradigm, designers, manufacturers, and maintenance providers can interact with each other for better quality products and more effective maintenance results. The digital twin is used to create a digital counterpart of an object that is used to identify opportunities to increase objects efficiency, where the combination of elements according to known methods would yield a predictable result (Martinez Canedo, paragraphs [0003-0005]).

Claims 24, 26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US 20190354922; hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig).

With respect to claims 24 and 26, Berti teaches a method for a communication between an application and a machine in a production, using a digital twin of the machine (Berti, see FIG. 2 and page 6, lines 22-26), the method comprising the following steps: 
generating descriptive data that include properties of digital data of the machine based on a descriptive meta model (Berti et al.  FIG. 2 and page 6, lines 22-40, an electronic representation for a physical piece of equipment, e.g., an earth mover or a diesel generator. The digital representation or digital twin record is generated by the manufacturer and is populated with the relevant asset information(i.e. equivalent to properties of digital data). The relevant Encryption Key is passed to trusted participants in blockchain ('BC"). The digital representation is then propagated through a blockchain network as the asset is released to a distributor, dealer, equipment reseller, or otherwise placed in commerce or use. Original asset digital representation data may include, equipment description, serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like(i.e. equivalent to properties of digital data));
producing communication information(Berti, see page 3, lines 25-35,  a computerized system for ensuring integrity of an asset digital representation, said system creating and using an electronic asset, part, and maintenance data file using encryption technology to record and maintain asset, part and maintenance information, said system comprising (a) at least one computer server; (b) a plurality of terminals (I.e., equivalent to communications information which includes interface information and communications protocols that allows for the exchange of digital data. Therefore, this communication information is added to registry process ), each of said plurality of terminals being associated with at least one of a plurality of agents along said digital representation; (c) a software application operating on said at least one computer server; wherein said at least one computer server operates a methodology comprising the steps of (i) registering each of said plurality of agents within said software application
combining the descriptive data, the communication information, and a designation of the machine (Berti, see page 3, lines 25-3,  a computerized system for ensuring integrity of an asset digital representation, said system creating and using an electronic asset, part, and maintenance data file using encryption technology to record and maintain asset, part and maintenance information, said system comprising (a) at least one computer server; (b) a plurality of terminals (I.e., equivalent to communications information which includes interface information and communications protocols that allows for the exchange of digital data. Therefore, this communication information is added to registry process ), each of said plurality of terminals being associated with at least one of a plurality of agents along said digital representation (i.e., it is interpreted that digital representation/ digital twin is being creating  by combing the electronic asset, part, and maintenance data,  maintain asset, part and maintenance information, said system comprising  at least one computer server; and  a plurality of terminals to in creating digital twin and added to index or registry as part of the initial registrant's process). Page 5, lines 99-103, further disclose the electronic asset, part, and maintenance log provides a means for, and is used to record each change made to the asset, part, and maintenance of an asset, change history, including recordation of the specifications and identity (e.g., serial number(s)) of each asset in the system (i.e. descriptive data). Tracking of the total log entries of the asset to identify if any updates or changes that have occurred on the asset(i.e. the communication information). As part of the initial registrant's (e.g., a product manufacturer) registration, and to initiate a blockchain custody log, a description of the product or asset (i.e. descriptive data) must be provided or registered. This initial custody record includes a description of the asset, and any applicable identifying information, including make, model, configuration, bill of material, diagrams, images, specifications and parts associated with the equipment (i.e. a designation of the machine)), and
 storing the combination in a registry  to create the digital twin (Berti, see page 2 lines 27-32, changes are made to the configuration of the equipment, possibly by dealers prior to selling the equipment to a customer are recorded electronically and stored as part of the digital representation of the asset. Over time, maintenance is performed on an asset that affects the overall condition and operating status of an asset, including adding and removing parts, which changes are recorded electronically and stored as part of the digital representation of the asset); and 
Berti yet fails to explicitly disclose reading out, by the application, information of the registry including the communication information, wherein the information read out by the application from the registry provides the application with all information required for carrying out a data exchange with the physical object using the digital twin; and
 using, by the application, the information read out by the application including the communication information for the data exchange with the physical object using the digital twin; 
wherein the communication information indicates interfaces of the digital twin for the data exchange and communication protocols of the digital twin for the data exchange, the communication protocols indicating methods for communication with the interfaces.
However, Ludwig disclose reading out, by the application, information of the registry including the communication information, wherein the information read out by the application from the registry provides the application with all information required for carrying out a data exchange with the physical object using the digital twin (Ludwig, see paragraphs [0005-0010], method for using digital twins to interact with physical objects in an automation system includes a computing device receiving a request to modify a state of a physical device in the automation system and retrieving (i.e., interpreted as equivalent to read out ) a digital twin corresponding to the physical device from a registry. Paragraphs [0027-0030, 0040] further discloses the registry may maintain address information (i.e., interpreted as equivalent to information from the registry where the application access to read out information from) for a collection of objects representing the digital twins of the physical assets. FIG. 5, at step 510, the computing device retrieves a digital twin corresponding to the physical device from a registry); and
 using, by the application, the information read out by the application including the communication information for the data exchange with the physical object using the digital twin (Ludwig, see FIG. 3C and paragraphs[0030-0033], the registry can be populated with a new digital twin as introduced into the system. Here, the digital twin is created and stored locally on the train car's controller. The availability of the digital twin is communicated to the HMI.  In FIG. 3C, the registry only needs to record basic information indicating that a train car digital twin is available and can be communicated with via a particular device or a particular address on the network. FIG. 5 and paragraphs [0040-0045], further discloses at step 510, the computing device retrieves a digital twin corresponding to the physical device from a registry. The digital twin is an object instantiated from an object oriented class. At step 515, the computing device determines a function implemented by the digital twin that corresponds to the state in the request. The function is implemented using process image data stored on a controller coupled to the physical device).
wherein the communication information indicates interfaces of the digital twin for the data exchange and communication protocols of the digital twin for the data exchange, the communication protocols indicating methods for communication with the interfaces (Ludwig, see FIG. 3C and paragraphs[0027-0033], the system code can be implemented using a generic interface (i.e., communication information indicates interfaces of the digital twin) and the classes used to support each digital twin can be instantiated via reflection using configuration files. Each controller may maintain its own configuration files or, in other embodiments, a master configuration file may be used that includes class definitions for all objects in the system. The former strategy provides more overall flexibility because new object types can be introduced as needed, while the latter strategy offers greater stability because the range of possible objects is centralized. … the digital twin is created and stored locally on the train car's controller. The availability of the digital twin is communicated to the HMI (i.e., interfaces of the digital twin), for example, via a broadcast or multicast message. The HMI then records the availability of the digital twin in the registry).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti with the teaching of Ludwig provide the method for using digital twins to interact with physical objects in an automation system, and  retrieving, by the computing device, a digital twin corresponding to the physical device from a registry. In doing so,  The system allows efficient communication with a process image of each controller to improve overall efficiency of the system. The system reduces complexity of basic function requests through abstraction. The system utilizes process image data within the controllers to access real world objects,  where the combination of elements according to known methods would yield a predictable result (Ludwig, paragraphs [0001, 0003, 0004, 0020]).

With respect to claim 32, Berti-Ludwig teaches the method, wherein the descriptive data are taken from a catalog including types of descriptive data(Berti , see FIGS. 1, 2 and page 6, lines 9-42, FIG. 1 is a system overview illustration showing system elements in the creation of the electronic representation of the asset and the ongoing events that occur documented in a process flow. With reference to FIG. 1, an electronic representation of an asset is generated and updated throughout the lifecycle of the asset. Over the lifecycle of the asset, contributors to the electronic representation include the manufacturer, distributor, dealer, owner, manufacturer maintenance service (i.e. manual  or catalog), and the like. The initial representation is typically generated by the manufacturer and is published along with placement of the asset into the stream of commerce. FIG. 2, an electronic representation for a physical piece of equipment, …Original asset digital representation data may include, equipment description(i.e. manual  or catalog), serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like).

With respect to claim 33, Berti-Ludwig teaches the method, wherein the digital twin has a multitude of descriptive data, the multitude of descriptive data being taken from a catalog of groups of descriptive data(Berti , see page 5, lines 99-103, the electronic asset, part, and maintenance log provides a means for, and is used to record each change made to the asset, part, and maintenance of an asset, change history, including recordation of the specifications and identity (e.g., serial number(s)) of each asset in the system (i.e. descriptive data). Tracking of the total log entries of the asset to identify if any updates or changes that have occurred on the asset(i.e. the communication information). As part of the initial registrant's (e.g., a product manufacturer) registration, and to initiate a blockchain custody log, a description of the product or asset (i.e. descriptive data) must be provided or registered. Original asset digital representation data may include, equipment description(i.e. manual  or catalog), serial number, manufacturer date, equipment attributes, bill of material (parts), recommended maintenance, 3D part specifications, and the like).

Claims 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US 20190354922; hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig) further in view of Milev (US20190258747 hereinafter Milev).

With respect to claims 25 and 27, Berti-Ludwig teaches the method,  yet fails to explicitly disclose wherein the data exchange includes: (i) transferring, to the application, sensor values of the physical object, or state changes of the physical object, or diagnostic data of the physical object, and (ii) transferring control commands from the application to the physical object, the control commands controlling the physical object.
However, Milev discloses wherein the data exchange includes: (i) transferring, to the application, sensor values of the physical object(Milev, see paragraphs [0023, 0035] Assets may be outfitted with one or more sensors (e.g., physical sensors, virtual sensors, etc.) configured to monitor respective operations or conditions of the asset and the environment in which the asset operates. Data from the sensors can be recorded or transmitted to a cloud-based or other remote computing environment),  or 
 state changes of the physical object (Milev, see paragraphs [0006-0007, 0029, 0047] a computer-implemented method may include one or more of receiving a query input from a user via a user device, the query input comprising a request for information from a digital twin executing on a host platform, identifying context of the digital twin that is associated with the query input, the context comprising information that is unique to an operating state of the digital twin, determining a response to the query input based on the identified context that is unique to the operating state of the digital twin, and outputting the determined response from the digital twin via a communication channel that is capable of being received by the user), or 
diagnostic data of the physical object, and (ii) transferring control commands from the application to the physical object, the control commands controlling the physical object(Milev, see paragraphs [0035-0036, 0051] system, enterprise, or global computing infrastructure that can be optimized for industrial data workloads, secure data communication, and compliance with regulatory requirements. The cloud platform 120 may include a database management system (DBMS) for creating, monitoring, and controlling access to data in a database coupled to or included within the cloud platform 120. The cloud platform 120 can also include services that developers can use to build or test industrial or manufacturing-based applications and services to implement IoT applications that interact with assets 110. Claim 9 further discloses control the output to output one or more of a graph or a chart to a display to visually represent the operating characteristic of the digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti-Ludwig with the teaching of Milev provide the method computing system for interactive digital twin for simulating operation of asset, comprises processor to receive query input via communication network from user device, and query input has request for information about sensor values of the machine, or state changes of the machine, or diagnostic data from digital twin executing on host platform. Thus, the rise of inexpensive cloud computing, increasing sensor capabilities, and decreasing sensor costs, as well as proliferation of mobile technologies, have created opportunities for creating novel industrial and healthcare based assets with improved sensing technology and which are capable of transmitting data is being distributed throughout a network, where the combination of elements according to known methods would yield a predictable result (Milev, paragraphs [0002, 0005]).

With respect to claim 28, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein the descriptive meta model indicates general characteristics for the properties of the digital data.
However, Milev discloses wherein the descriptive meta model indicates general characteristics for the properties of the digital data (Milev, see paragraphs [0017-0022, 0031] the interactive digital twin may receive a query about an issue of an asset being modeled by the interactive digital twin and generate an answer based on context modeled by the digital twin. In addition, the interactive digital twin is capable of communicating with other digital twins to therefore learn from and identify similar operating patterns and issues in other assets. The concept of a digital twin is well known, but prior digital twin technologies have focused on physics based modeling and machine learning analytics to create operational twins.  The interactive digital twin may be used to virtually represent an operating characteristic of the assets 110. The interactive digital twin may also generate context associated with the operation of the asset 110 and communicate with a user and provide the context).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Berti-Ludwig with the teaching of Milev provide the method computing system for interactive digital twin for simulating operation of asset, comprises processor to receive query input via communication network from user device, and query input has request for information from digital twin executing on host platform. Thus, the rise of inexpensive cloud computing, increasing sensor capabilities, and decreasing sensor costs, as well as proliferation of mobile technologies, have created opportunities for creating novel industrial and healthcare based assets with improved sensing technology and which are capable of transmitting data is being distributed throughout a network, where the combination of elements according to known methods would yield a predictable result (Milev, paragraphs [0002, 0005]).

With respect to claim 29, Berti-Ludwig-Milev teaches the method, wherein the general characteristics denote the properties of the digital data with regard to a semantic interpretability, or a sequence (Milev, see paragraphs [0041-0042] FIG. 3 illustrates a communication sequence 300 between a user 310 (e.g., user system) and an interactive digital twin 320 in accordance with an example embodiment. Ordinarily, a digital twin would display a simulated model of an asset and one or more analytics would analyze data coming from the asset. The analyzed data may be output in the form of tables, charts, graphs, etc.), or
 a time (Milev, see paragraphs [0022, 0028-0029, 0032] the context may be determined based on knowledge that is acquired from the asset (or the digital twin of the asset) and that is accumulated over time), or 
a time period (Milev, see paragraphs [0039] the other digital twin 230 may be hosted by the host platform 220 or it may be hosted by another platform and may communicate with the host platform 220 via a network. The other digital twin 230 may have one or more attributes in common with the interactive digital twin 222 such as period of time, a fleet number, a type, a usage, a class of service, a client, or the like. Operating conditions of the asset over a predetermined period of time, and the like), or a permissible value range, or a measure to be applied, or a unit of measurement, or a data structure, or significance of the digital data with regard to the machine.

Claims 30-31are rejected under 35 U.S.C. 103 as being unpatentable over Berti et al. (US 20190354922; hereinafter Berti) in view of Ludwig et al (US 20200050163 hereinafter Ludwig) further in view of Martinez Canedo et al. (US 20200090085 hereinafter Martinez Canedo).

With respect to claim 30, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein specific properties of the machine are denoted by the descriptive meta model by additional special characteristics.   
However, Martinez Canedo discloses wherein specific properties of the machine are denoted by the descriptive meta model by additional special characteristics (Martinez Canedo, see paragraph [0030] FIG. 5, each digital twins (DT) also includes a simulation model (SM). The SM may be provided, for example, by an Original Equipment Manufacturer (OEM) or control engineer. Additionally, although only one SM is shown in FIG. 5, it should be understood that a DT may have multiple SMs associated with it. The exact implementation of each SM will vary, depending the specific characteristics of the DT. Then, once further information is received on the make and model of the vehicle, the vehicle model can be replaced with a model that is specific to the features and characteristics of the particular vehicle being modeled).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Berti-Ludwig with the teaching of Martinez Canedo provide the system for managing digital twins (DT). DT captures the object's characteristics from design, engineering, production, operation, service, maintenance, and end of life. To provide manufacturers with a detailed view of relationships between various real world physical devices and other entities (e.g. humans). Using the DTG paradigm, designers, manufacturers, and maintenance providers can interact with each other for better quality products and more effective maintenance results. The digital twin is used to create a digital counterpart of an object that is used to identify opportunities to increase objects efficiency, where the combination of elements according to known methods would yield a predictable result (Martinez Canedo, paragraphs [0003-0005]).

With respect to claim 31, Berti-Ludwig teaches the method, yet fails to explicitly disclose wherein the interfaces indicate addresses for an exchange of digital data of the digital twin.
However, Martinez Canedo discloses wherein the interfaces indicate addresses for an exchange of digital data of the digital twin (Martinez Canedo, see paragraphs [0026, 0031, 0041] the Mobile Device Client API 515B provides a web-based interface such that mobile devices can communicate with the DTR 515A using a web service. In other embodiments, the Mobile Device Client API 515B may provide a more specialized interface that offers features specific to a type of mobile device. The Smart Sensor Client API 515C provides an interface for sensors co-located with the physical entities in the DTG being monitored (e.g., on, in, or near the machines). As with the Mobile Device Client API 515B, the Smart Sensor Client API 515C may be implemented using a generic interface (e.g., a simple web-based messaging system) or a more specialized interface may be customized to meet the monitoring demands of the DTR. For example, the Smart Sensor Client API 515C may be implemented to support a messaging protocol such as the User Datagram Protocol (UDP), Transmission Control Protocol (TCP), or HTTP)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of  Berti-Ludwig with the teaching of Martinez Canedo provide the system for managing digital twins (DT). digital twins captures the object's characteristics from design, engineering, production, operation, service, maintenance, and end of life. To provide manufacturers with a detailed view of relationships between various real world physical devices and other entities (e.g. humans). Using the DTG paradigm, designers, manufacturers, and maintenance providers can interact with each other for better quality products and more effective maintenance results. The digital twin is used to create a digital counterpart of an object that is used to identify opportunities to increase objects efficiency, where the combination of elements according to known methods would yield a predictable result (Martinez Canedo, paragraphs [0003-0005]).

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub.  US 20190138333  Computer-based Method For Managing Run-time Environment For Contextual Digital Twin In Machine And Equipment Assets, Involves Generating Executable Script For Performing Determined Behavior In Association With Digital Twin.
PG. Pub. US 20160328883 Method For Generating Augmented Reality Content By Superimposing Computer-generated Graphics Onto Real-world Images Or Video Of E.g. Car, Involves Outputting Data To Display Augmented Reality Content On Screen Of Computing Device  . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/15/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457 
                                                                       
/YVES DALENCOURT/Primary Examiner, Art Unit 2457